United States Court of Appeals
                     For the First Circuit

No. 14-2292

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                           TODD FAUST,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on April 5, 2017, is amended
as follows:

     On page 44, line 22, add "(2016)" after "2258".

     On page 45, line 15, eliminate "avoidance of".